          Case 3:20-cv-08253-DJH Document 9 Filed 11/10/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tom Harrison,                                       No. CV-20-08253-PCT-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Credit Acceptance Corporation,
13                  Defendant.
14
15           Before the Court is a Stipulation to the Entry of an Order Compelling Arbitration
16   (Doc. 7). The parties state that they have agreed to litigate all the claims in Plaintiff’s

17   Complaint (Doc. 1) through non-judicial arbitration and ask the Court for an Order
18   Compelling Arbitration that incorporates the terms they have agreed to. (Doc. 7-1). They

19   also ask that the Court stay this action pending their arbitration, but directing dismissal of

20   this action if Plaintiff does not initiate the binding arbitration within sixty (60) days. (Id.)
21   The Court will partially approve the terms of the proposed Order Compelling Arbitration,
22   but declines to stay these proceedings pending arbitration when the parties represent they

23   have agree to adjudicate the entirety of the Complaint in arbitration. Accordingly,

24           IT IS ORDERED that pursuant to the parties’ agreement, Plaintiff and Credit

25   Acceptance shall litigate the claims set forth in Plaintiff’s Complaint filed on September

26   25, 2020 (Doc. 1) and any other claims through non-judicial arbitration.
27           IT IS FURTHER ORDERED that (1) the arbitration shall be conducted through
28   either the American Arbitration Association or JAMS; (2) Plaintiff shall initiate arbitration
       Case 3:20-cv-08253-DJH Document 9 Filed 11/10/20 Page 2 of 2



 1   and pay the initial filing fee and Credit Acceptance shall be responsible for payment of the
 2   arbitrator’s fees; and (3) the parties will be responsible for their respective attorneys’ fees
 3   and costs.
 4          IT IS FINALLY ORDERED dismissing this action in its entirety, without
 5   prejudice. The Clerk of Court is directed to terminate this action.
 6          Dated this 10th day of November, 2020.
 7
 8
 9                                                 Honorable Diane J. Humetewa
10                                                 United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
